Citation Nr: 1721281	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  09-24 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a gastrointestinal disorder other than irritable bowel syndrome (IBS), to include hiatal hernia, gastroesophageal reflux disease (GERD), and an upset stomach, and also to include as secondary to service-connected IBS or as due to an undiagnosed illness under 38 C.F.R. § 3.317.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for lumbar spine and gastrointestinal disorders.  The Veteran timely appealed those issues.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2011; a transcript of that hearing is associated with the claims file.

This case was last before the Board in February 2016, at which time the Board awarded service connection for left hip arthritis; at that time, the Board also remanded a claim for service connection for an immune deficiency other than herpes simplex manifested by recurrent skin lesions.  Subsequent to that remand, the AOJ awarded service connection for tinea pedis, unguium and groin in a February 2017 rating decision; the Board notes that the Veteran currently has been service connected for tinea pedis, unguium and groin as well as an immune deficiency with recurrent oral and skin lesions (claimed as herpes simplex).  

Consequently, the left hip, immune deficiency and skin claims are considered final and it will no longer be addressed in this decision, as the above noted award of benefits are considered awards of the full benefits sought on appeal as to those issues.  

Additionally, in February 2016, the Board remanded the lumbar spine and gastrointestinal claims for additional development.  Those claims have been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

As a final initial matter, the Board acknowledges that the Veteran submitted a March 2017 statement indicating that he disagreed with the assigned initial evaluation for his tinea pedis, unguium and groin.  The Veteran, however, has not submitted the proper Notice of Disagreement, VA Form 21-0958-which was enclosed with the March 2017 notification letter respecting the February 2017 rating decision-in order to properly initiate the appellate process with respect to that claim.  If the Veteran wishes to pursue these issues as appeals, he is reminded to complete the appropriate Notice of Disagreement form.


REMAND

In the February 2016 remand, the Board requested that the Veteran be provided with a VA examination of his lumbar spine and to obtain an addendum opinion regarding his gastrointestinal disorder.  Such were accomplished in January 2017 and December 2016, respectively.  

Regarding the gastrointestinal disorder, the December 2016 examiner opined that the Veteran's hiatal hernia was a congenital defect and that there was no evidence of an additional disability or superimposed injury.  The Veteran's GERD symptomatology was not noted as beginning until 2000, which is the time he was diagnosed with the mild hiatal hernia.  The examiner further noted that the Veteran's service treatment records did not document any diagnosis or treatment for hiatal hernia or GERD during service or at separation.  The examiner again referenced the same article that he referenced in his March 2015 opinion.  The examiner concluded, based on the medical literature cited and review of the service treatment records and reported history, that there was no evidence "to suggest that the [V]eteran's hiatal hernia and GERD issues were incurred during, caused by, or aggravated by his active duty military service or related in any way to any aspect of the Veteran's active duty military service, to include the Veteran's exposure to jet fuel fumes."  

The Board notes that opinion is inadequate as it does not address any aspect of secondary service connection-particularly as secondary to the Veteran's service-connected IBS-as requested in by the Board in the previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Moreover, although the examiner found that the hiatal hernia was a congenital defect, the examiner did not provide any rationale for that finding.  The examiner further did not provide any rationale for the finding that there was no superimposed disease or injury; in fact, the examiner failed to even address the Veteran's complaints of an upset stomach as an initial manifestation of a disease, including GERD, which may have begun during service.  The examiner further did not discuss the Veteran's lay statements in the opinion.  Finally, the Veteran has claimed an "upset stomach" as an undiagnosed illness, and that aspect has not been properly addressed by either opinion from the examiner.  

Consequently, the Board finds that the VA examiner's March 2015 opinion and December 2016 addendum opinion are not adequate.  Therefore, a remand is necessary such that another VA examination with an examiner who has not previously participated in this case may be afforded to the Veteran in order to obtain adequate medical opinions and to ensure compliance with the Board's previous remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); Stegall, supra. 

Turning to the lumbar spine claim, the Veteran underwent a VA examination of that claimed disorder in January 2017.  The examiner appeared to base his negative etiology opinion on the fact that there was "no history" of injury to the back during active service, a conclusion which appears to be based solely on the fact that there are no documented instances of complaints or treatment of back problems in service.  The Board finds that opinion to be inadequate, as the examiner failed to address the Veteran's lay statements regarding onset and continuity of symptomatology.  

Moreover, the examiner failed to address-as specifically requested-the Veteran's duties involving "manual labor, such as lifting and carrying heavy loads, sliding down ladders and rails with sudden stops on the feet and excessive stooping and bending."  A remand is therefore necessary in order to obtain another adequate VA examination and medical opinions. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Memphis VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination with an examiner that has not previously participated in this case to determine whether his lumbar spine disorder is related to service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state all lumbar spine disorders found, to include degenerative disc disease of the lumbar spine.  

The examiner should also address whether the Veteran's L2 endplate abnormality shown on x-ray in 2008 is a disability, or whether that x-ray finding was a misdiagnosis as indicated by the January 2017 examiner.

For any lumbar spine disorders found, including DDD, the examiner should then opine whether those disorders at least as likely as not (50 percent or greater probability) began during or are otherwise the result of military service or had its initial onset within one year of discharge therefrom.  

The examiner should specifically address the Veteran's contentions that his lumbar spine disorders are the result of his duties during service involving manual labor, such as lifting and carrying heavy loads, sliding down ladders and rails with sudden stops on the feet and excessive stooping and bending.

An opinion that any current spine disability is not related to service based solely on the rationale that the Veteran's service treatment records do not document any spine issues will be considered inadequate unless the examiner provides a medical rationale for why the Veteran's lay statements regarding back problems in service are not credible.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Schedule the Veteran for a VA examination with an examiner that has not previously participated in this case to address the Veteran's contentions regarding gastrointestinal disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify all gastrointestinal disorders found (excluding the already service-connected IBS), including hiatal hernia, GERD.  

The examiner should then discuss the following:

(a) Whether the Veteran's hiatal hernia is a congenital defect, congenital disease, or neither.  (A defect is a condition that can neither improve nor worsen.  A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and worsening.)  The examiner should provide a detailed explanation for the conclusion.  

(b) If the Veteran's hiatal hernia found to be a congenital defect, the examiner should opine whether the Veteran had superimposed injury or disease upon the congenital hiatal hernia during service that resulted in additional disability (other than the already service-connected IBS).

(c) If the Veteran's hiatal hernia is found to be a congenital disease, the examiner must opine whether the Veteran's hiatal hernia was aggravated (i.e., worsened beyond the normal progression of that disease) during the Veteran's active duty service, to include by exposure to chemicals such as jet fuel and fumes, diesel fuel, engine oil, cleaning agents and stripping solvents, etc.  

(d) If the Veteran's hiatal hernia is found to not be a congenital defect or disease, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the hiatal hernia began during or is otherwise the result of military service, to include exposure to chemicals such as jet fuel and fumes, diesel fuel, engine oil, cleaning agents and stripping solvents, etc.  

(e) Respecting the Veteran's GERD, the examiner should opine whether it at least as likely as not began during or otherwise is the result of military service, to include exposure to chemicals such as jet fuel and fumes, diesel fuel, engine oil, cleaning agents and stripping solvents, etc.  

(f) If there are symptoms related to the Veteran's claimed gastrointestinal disorder that cannot be attributed to a known diagnosis, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service (other than IBS which is already service-connected).

(g) Finally, the examiner should opine whether any gastrointestinal disorders found, including hiatal hernia and GERD, are at least as likely as not is (1) caused by; or (2) aggravated by his service-connected IBS.  If aggravation of any of those disorders by his service-connected IBS is found, the examiner must attempt to establish a baseline level of severity of those disabilities prior to aggravation by the service-connected IBS.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a gastrointestinal disorder, to include a hiatal hernia, GERD and an upset stomach due to an undiagnosed illness under 38 C.F.R. § 3.317, and a lumbar spine disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

